Filed 12/24/13 P. v. Porter CA2/8
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                            DIVISION EIGHT


THE PEOPLE,                                                         B249110

         Plaintiff and Respondent,                                  (Los Angeles County Super.
                                                                    Ct. Nos. BA400655 & BA400392)
         v.

DORIAN PORTER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
David M. Horwitz, Judge. Affirmed.



         Ari Dybnis, under appointment by the Court of Appeal, for Defendant and
Appellant.



         No appearance for Plaintiff and Respondent.



                                  ___________________________
       On March 7, 2012, Dorian Porter was placed on three years formal
probation after pleading no contest to one count of selling or offering to sell
methamphetamine (Health & Saf. Code, § 11379, subd. (a)). (LASC case
No. BA391031 On May 31, 2012, his probation was revoked because he failed to
report to his probation officer. A bench warrant was also issued for his failure to
appear in court and the matter was continued to July 19, 2012.
       In the interim, Porter had been arrested again and charged with drug
possession (Health & Saf. Code, § 11377, subd. (a)), as well as misrepresenting
his identity to a peace officer. (Pen. Code, § 148.9, subd. (a).) (LASC case
No. BA400392.) However, on July 2, 2012, his probation in the first case
(BA391031) had been reinstated. At the July 19, 2012 hearing, his probation was
revoked pending the preliminary hearing in the new case.
       On July 26, 2012, the prosecutor filed a request to revoke Porter’s
probation in the first case because he had picked up yet another drug possession
charge. (LASC case No. BA400655.) On August 2, 2012, Porter pled guilty to
the two new drug possession charges and the identity misrepresentation charge.
Due to his open plea, the court continued sentencing on the new convictions for
one year, pending Porter’s participation in a drug treatment program. Two bench
warrants were issued for Porter twice over the next several weeks, apparently
because he was not participating in the drug treatment program. The first was
quashed and the probation violation was waived. The trial court declined to quash
the second one, however.
       On October 1, 2012, Porter, who was represented by appointed counsel,
admitted the probation violation. His lawyer asked the trial court to reinstate
probation because Porter had left the drug treatment program to attend his
mother’s funeral. The trial court terminated his probation and imposed concurrent
three-year terms for the two most recent convictions.
       Porter appealed from the October 1, 2012, order but the trial court denied
his request for a certificate of probable cause and, therefore, did not accept
Porter’s notice of appeal, we later construed Porter’s habeas petition as a request
for relief from default and granted that request. We directed the trial court to
accept and process his notice of appeal.
       On October 1, 2013, Porter’s appointed counsel filed a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende) in which no issues were raised.
The brief included a declaration from counsel that he had reviewed the record and
had sent Porter a letter advising him that such a brief would be filed and that he
could file a supplemental brief if he chose to. The next day, this court sent Porter
a letter advising him that a Wende brief had been filed and that he had 30 days to
submit a brief raising any issues he wanted us to consider. He did not file a
supplemental brief.
       We have examined the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues
exist. (Smith v. Robbins (2000) 528 U.S. 259; Wende, supra, 25 Cal.3d 436.)


                                   DISPOSITION


       The judgment is affirmed.




                                                  RUBIN, ACTING P. J.
WE CONCUR:




              FLIER, J.




              GRIMES, J.